Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
In response to an Office action mailed on 05/19/2022 ("05-19-22 OA"), the Applicant substantively amended claims 1, 2, 5, 13, 14 and rewrote previously-indicated allowable claim 18 in independent form into include the limitations of the previously-presented base claim 14 and the intervening claim 14 but not the intervening claim 17 on 08/18/2022 ("08-18-22 Response").
Applicant also amended the title and paragraph [0052] of the Specification in the 08-18-22 Response.
Currently, claims 1-20 are pending.

Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-19-22 OA. 
Applicant's amendments to paragraph [0052] have overcome the objection to the drawings set forth starting on page 2 under line item number 2 of the 05-19-22 OA.
Applicant's amendments to claims 2 and 5 have overcome the 35 U.S.C. 112(b) rejection of claims 2-9 set forth on page 4 under line item number 3 of the 05-19-22 OA.
Since the Applicant did not particularly and distinctly point out why the examiner erred in asserting an official notice in the 05-19-22 OA, the official notice is being treated as an Applicant's admission of prior art. 
	Therefore, the 35 U.S.C. 103 rejection of claim 9 set forth staring on page 15 under line item number 5 is being maintained. 
Despite the substantive amendments to the independent claim 1, the previously-cited Ding reads on the amended independent claim 1.
	On page 13 of the 08-18-22 Response, the Applicant argues that because "the photosensitive element 130 partially overlaps with the capacitor 140," Ding "fails to disclose, teach, or suggest the orthographic projection of the photosensitive element 130 {that} is within that of a metal layer of the capacitor 140." The examiner disagrees, because the term "within" is reasonably broad to encompass "partially within."  The Applicant appears to import limitations from the Specification into the claim by constraining the term "within" to only mean "fully within." A metal 121 can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is partially within that of a second metal 121 of the capacitor 140.
	Even if the term "within" can only be interpreted as meaning "fully within," a metal 130a can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is within that of a second metal 130a of the capacitor 140.
	
Claim Rejections - 35 USC § 102  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (previously-cited Pub. No. US 2018/0053032 A1 to Ding et al.).
Fig. 1B of Ding of has been annotated to support the rejection below: [AltContent: textbox (second via)]
[AltContent: arrow]
[AltContent: arrow]		[AltContent: textbox (s)][AltContent: textbox (interlayer dielectric layer)][AltContent: arrow][AltContent: textbox (gate)][AltContent: arrow][AltContent: textbox (base substrate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (active layer)][AltContent: arrow][AltContent: textbox (planarization layer)][AltContent: textbox (first via)][AltContent: arrow][AltContent: textbox (first dielectric layer
layer)][AltContent: textbox (second dielectric layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: textbox (driving transistor)]
    PNG
    media_image1.png
    246
    502
    media_image1.png
    Greyscale
 
[AltContent: textbox (gate dielectric)]
[AltContent: arrow]
    PNG
    media_image2.png
    317
    282
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    293
    media_image3.png
    Greyscale


	Regarding independent claim 1, Ding teaches an array substrate (see Fig. 11; see also annotate Fig. 1B above), comprising:
	a base substrate;
	a photosensitive element 130 (para [0028] - "photosensitive identification devices 130") located between the base substrate and a light emitting device 150 (para [0029] - "a plurality of light-emitting configurations") and configured to sense light emitting from the light emitting device 150 and generate a sensing signal according to the light (para [0036] - "The photosensitive identification device 130 is configured to receive reflection light and convert the received reflection light into an electric signal.");
	a capacitor 140 (para [0028] - "a photosensitive storage capacitor 140") configured to store the sensing signal (para [0038] - "...the photosensitive identification device 130 generates an associated current change according to the intensity of the received reflection light, and the photosensitive storage capacitor 140 is changed to hole a second potential."); and
	a sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") located between the base substrate and the photosensitive element 130 and configured to transmit the sensing signal to a sensing line (para [0043] - "...the photosensitive detection switch 122 further includes a first Gate G. In the photosensitive identification phase, a drive signal is applied to the first gate G of the photosensitive detection switch 122 to drive the photosensitive detection switch 122 to be turned on, so that a photosensitive data signal is transmitted to the associated photosensitive identification device 130 through the drain metal layer D, and the potential information of the photosensitive storage capacitor 140 in the photosensitive identification device 130 is read through the drain metal layer D to determine information regarding the touch body."), wherein an orthographic projection of the sensing transistor 122 on the base substrate at least partially overlaps with an orthographic projection of the photosensitive element 130 on the base substrate,
	wherein the capacitor 140 is located between the photosensitive element 130 and the sensing transistor 122 and comprises a second metal layer 121 or 130a, the orthographic projection of the photosensitive element 130 on the base substrate being located within an orthographic projection of the second metal layer 121 or 130a on the base substrate (The term "within" is reasonably broad to encompass "partially within."  The Applicant appears to import limitations from the Specification into the claim by constraining the term "within" to only mean "fully within." A metal 121 can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is partially within that of a second metal 121 of the capacitor 140. Even if the term "within" can only be interpreted as meaning "fully within," a metal 130a can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is within that of a second metal 130a of the capacitor 140.). 
	Regarding claim 2, Ding teaches a first dielectric layer covering the sensing transistor 122, wherein:
	the capacitor 140 (para [0033] - "Thus, the common voltage input layer 121 of the photosensitive detection circuit 120 is overlapped with the first pole 130a of the associated photosensitive identification device 130 in a direction vertical to the array substrate 110 to form the photosensitive storage capacitor 140, thereby achieving the effect of reducing cost and the manufacturing processes of the photosensitive storage capacitor.") comprises:
	a first metal layer 121 connected to a signal line and located on one side of the first dielectric layer away from the base substrate,
	a second dielectric layer located on the one side of the first dielectric layer away from the base substrate and one side of the first metal layer away from the base substrate, wherein an orthographic projection of the first metal layer on the base substrate is within an orthographic projection of the second dielectric layer on the base substrate, and
	the second metal layer 130a located on one side of the second dielectric layer away from the base substrate and connected to a first electrode D of the sensing transistor 122 through a first via penetrating the second dielectric layer and the first dielectric layer; and
	the photosensitive element 130 is located on one side of the second metal layer 130a away from the base substrate.
	Regarding claim 3, Ding teaches the second metal layer 130a that is partially located in the first via and in contact with the first electrode D of the sensing transistor 122.
	Regarding claim 4, Ding teaches the photosensitive element 130 comprises a P-type semiconductor layer P (para [0056] - "...in FIG. 11, the photosensitive identification device 130 includes a PN junction 133...The PN junction 133 includes a P-doped semiconductor layer 133a, an amorphous silicon layer 133b and an N-doped semiconductor layer 133c which are stacked successively."), and an N-type semiconductor layer 133c located between the P-type semiconductor layer 133a and the second metal layer 130a.
	Regarding claim 5, Ding teaches a planarization layer located on the one side of the second dielectric layer away from the base substrate and one side of the P-type semiconductor layer P away from the base substrate, wherein the planarization layer defines a first opening extending to the P-type semiconductor layer P; and 
	an electrode layer 132a partially located in the first opening and in contact with the P-type semiconductor layer P, wherein the electrode layer 132a is connected to the metal layer 121 through a second via penetrating the planarization layer and the second dielectric layer. 
	Regarding claim 6, Ding teaches the electrode layer 132a is partially located in the second via and in contact with the first metal layer 121. 
	Regarding claim 7, Ding teaches the sensing transistor 122 that comprises:
	an active layer;
	a gate dielectric layer located on one side of the active layer away from the base substrate;
	a gate located on one side of the gate dielectric layer away from the active layer;
	an interlayer dielectric layer located on one side of the gate dielectric layer away from the base substrate and covering the gate, wherein the interlayer dielectric layer that defines a second (drain electrode D) opening and a third (source electrode S) opening which extend to the active layer; and
	a second electrode S at least partially located in the third opening and in contact with the active layer, and
	wherein the first electrode D is at least partially located in the second opening and in contact with the active layer. 
	Regarding claim 8, Ding teaches the photosensitive element 133 that further comprises an intrinsic semiconductor layer 133b located between the P-type semiconductor layer 133a and the N-type semiconductor layer 133c.
	Regarding claim 10, Ding teaches a driving transistor located between the base substrate and the light emitting device 150, wherein an orthographic projection of the driving transistor on the base substrate is spaced apart from the orthographic projection of the sensing transistor 122 on the base substrate. 
	Regarding claim 11, Ding teaches the orthographic projection of the sensing transistor 122 on the base substrate is within the orthographic projection of the photosensitive element 130 on the base substrate. 

	Regarding independent claim 12, Ding teaches a display device (para [0028] - "The organic light-emitting display panel described in the embodiment of the present disclosure includes: an array substrate 110, and a photosensitive identification array located on  the array substrate 110."), comprising the array substrate according to 
claim 1. 


	Regarding independent claim 13, Ding teaches a method for manufacturing an an array substrate, comprising:
	providing a base substrate;
	forming a sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") and a capacitor 140 (para [0028] - "a photosensitive storage capacitor 140") on one side of the base substrate;
	forming a photosensitive element 130 (para [0028] - "photosensitive identification devices 130") on one side of the sensing transistor 122 away from the base substrate, wherein an orthographic projection of the photosensitive element 130 on the base substrate at least partially overlaps with an orthographic projection of the sensing transistor 122 on the base substrate, wherein:
	the photosensitive element 130 is configured to sense light emitting from a light emitting device 150 and generate a sensing signal according to the light (para [0036] - "The photosensitive identification device 130 is configured to receive reflection light and convert the received reflection light into an electric signal."),
	the capacitor 140 is configured to store the sensing signal (para [0038] - "...the photosensitive identification device 130 generates an associated current change according to the intensity of the received reflection light, and the photosensitive storage capacitor 140 is changed to hole a second potential."), located between the photosensitive element 130 and the sensing transistor 122 and comprises a second metal layer 121 or 130a, the orthographic projection of the photosensitive element 130 on the base substrate being located within an orthographic projection of the second metal layer 121 or 130a on the base substrate (The term "within" is reasonably broad to encompass "partially within."  The Applicant appears to import limitations from the Specification into the claim by constraining the term "within" to only mean "fully within." A metal 121 can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is partially within that of a second metal 121 of the capacitor 140. Even if the term "within" can only be interpreted as meaning "fully within," a metal 130a can be construed as a "second metal." In such reading of Ding, an orthographic projection of the photosenstive element 140 is within that of a second metal 130a of the capacitor 140.), and
	the sensing transistor 122 (para [0038] - "the photosensitive detection switch 122") is configured to transmit the sensing signal to a sensing line (para [0043] - "...the photosensitive detection switch 122 further includes a first Gate G. In the photosensitive identification phase, a drive signal is applied to the first gate G of the photosensitive detection switch 122 to drive the photosensitive detection switch 122 to be turned on, so that a photosensitive data signal is transmitted to the associated photosensitive identification device 130 through the drain metal layer D, and the potential information of the photosensitive storage capacitor 140 in the photosensitive identification device 130 is read through the drain metal layer D to determine information regarding the touch body.").
	Regarding claim 14, Ding teaches forming a first dielectric layer covering the sensing transistor 122 after forming the sensing transistor 122, wherein:
	forming of the capacitor 140 (para [0033] - "Thus, the common voltage input layer 121 of the photosensitive detection circuit 120 is overlapped with the first pole 130a of the associated photosensitive identification device 130 in a direction vertical to the array substrate 110 to form the photosensitive storage capacitor 140, thereby achieving the effect of reducing cost and the manufacturing processes of the photosensitive storage capacitor.") comprises:
	forming a first metal layer 121 connected to a signal line on one side of the first dielectric layer away from the base substrate,
	forming a second dielectric layer located on the one side of the first dielectric layer away from the base substrate and one side of the first metal layer away from the base substrate, wherein an orthographic projection of the first metal layer on the base substrate is within an orthographic projection of the second dielectric layer on the base substrate, and
	forming the second metal layer 130a located on one side of the second dielectric layer away from the base substrate and connected to a first electrode D of the sensing transistor 122 through a first via penetrating the second dielectric layer and the first dielectric layer; and
	the forming of the photosensitive element 130 comprises forming the photosensitive element 130 on one side of the second metal layer 130a away from the base substrate.
	Regarding claim 15, Ding teaches wherein forming the photosensitive element 130 comprises:
	forming an N-type semiconductor layer 133c (para [0056] - "...in FIG. 11, the photosensitive identification device 130 includes a PN junction 133...The PN junction 133 includes a P-doped semiconductor layer 133a, an amorphous silicon layer 133b and an N-doped semiconductor layer 133c which are stacked successively.") on one side of the second metal layer 130a away from the base substrate; and
	forming a P-type semiconductor layer P on one side of the N-type semiconductor layer 133c away from the base substrate. 
	Regarding claim 16, Ding teaches forming a planarization layer on the one side of the second dielectric layer away from the base substrate and one side of the P-type semiconductor layer P away from the base substrate, wherein the planarization layer defines a first opening extending to the P-type semiconductor layer P; and 
	forming an electrode layer 132a partially located in the first opening and in contact with the P-type semiconductor layer P, wherein the electrode layer 132a is connected to the metal layer 121 through a second via penetrating the planarization layer and the second dielectric layer. 
	Regarding claim 17, Ding teaches forming the sensing transistor 122 that comprises:
	forming an active layer;
	forming a gate dielectric layer located on one side of the active layer away from the base substrate;
	forming a gate located on one side of the gate dielectric layer away from the active layer;
	forming an interlayer dielectric layer located on one side of the gate dielectric layer away from the base substrate and covering the gate, wherein the interlayer dielectric layer that defines a second (drain electrode D) opening and a third (source electrode S) opening which extend to the active layer,
	forming the first electrode D is at least partially located in the second opening and in contact with the active layer; and
	forming a second electrode S at least partially located in the third opening and in contact with the active layer. 
	Regarding claim 19, Ding teaches forming the photosensitive element 133 that further comprises:
	forming an intrinsic semiconductor layer 133b on one side of the N-type semiconductor layer 133c away from the base substrate,
	wherein the P-type semiconductor layer 133a is formed on one said of the intrinsic semiconductor layer 133b away from the base substrate. 
	Regarding claim 20, Ding teaches forming a driving transistor on the one side of the base substrate, wherein the driving transistor is located between the base substrate and the light emitting device 150, and an orthographic projection of the driving transistor on the base substrate is spaced apart from the orthographic projection of the sensing transistor 122 on the base substrate.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding and further in view of Applicant's Admission of Prior Art ("AAPA").
	Regarding claim 9, Ding does not disclose that one of the P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer comprises hydrogen.
	Since the Applicant did not particularly and distinctly point out why the examiner erred in asserting an official notice in the 05-19-22 OA, the official notice is being treated as an Applicant's admission of prior art. 
	Here, AAPA teaches that hydrogen-containing P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer of the PN or P-i-N junction is well known in the semiconductor art.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the photosensitive element of the array substrate of Ding by incorporating hydrogen or using hydrogen-containing P-type semiconductor layer, the N-type semiconductor layer, or the intrinsic semiconductor layer of the PN or P-i-N junction taught by AAPA so as to improve the efficiency of the photosensitive element. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	 
Independent claim 18 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein the gate and the signal line are formed by a same patterning process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        22 August 2022